Judgment, Supreme Court, New York County, entered on June 1, 1971, affirmed, without costs and without disbursements. Concur — Kupferman, Murphy and Eager, JJ.; Nunez, J. P., and Capozzoli, J., dissent in the following memorandum by Capozzoli, J.: I vote to reverse and reinstate the jury’s verdict in favor of the infant plaintiff. There was sufficient evidence adduced at the trial to raise a *796fair question of fact as to whether there was any causal connection between the alleged negligence of the defendant, in its failure to repair the window, and the fall of the infant plaintiff from same. The jury’s verdict should not have been disturbed by the court.